NUMBER 13-19-00481-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                                  IN RE RODNEY D. ELLIS


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Hinojosa and Tijerina
              Memorandum Opinion by Justice Tijerina1

        Relator Rodney D. Ellis filed a petition for writ of mandamus seeking to compel the

trial court to enforce a contractual forum selection clause. 2 This Court requested and

received a response to the petition for writ of mandamus from the real party in interest,



         1 See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in

any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); see also id. R. 47.4 (distinguishing opinions and memorandum opinions).
        2 This original proceeding arises from trial court cause number C-1625-119-H in the 389th District
Court of Hidalgo County, Texas, and the respondent is the Honorable Leticia Lopez. See id. R. 52.2.
Kittleman Thomas, PLLC. See TEX. R. APP. P. 52.4, 52.8(b). Subsequently, the parties to

this original proceeding filed a “Joint Advisory of Settlement” through which they notified

this Court that they had arrived at a settlement regarding the matters in controversy and

requested a period of time to finalize the settlement documents and to file a motion to

dismiss this case. The parties have now filed a “Joint Motion to Dismiss” stating that “all

claims, causes of action, and matters in controversy between the parties, giving rise to

this mandamus proceeding, have been resolved; and the parties respectfully move the

Court to dismiss said proceeding, each party to bear his or its costs and fees associated

therewith.”

       The Court, having examined and fully considered the Joint Motion to Dismiss, is of

the opinion that it should be granted. See City of Krum, Tex. v. Rice, 543 S.W.3d 747,

749 (Tex. 2017) (per curiam); Heckman v. Williamson Cty., 369 S.W.3d 137, 162 (Tex.

2012); In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig.

proceeding). Accordingly, we lift the stay previously imposed in this cause. See TEX. R.

APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”). We dismiss this original proceeding. Each

party shall bear his or its own costs and fees.


                                                              JAIME TIJERINA,
                                                              Justice


Delivered and filed the
18th day of February, 2020.




                                             2